DETAILED ACTION
Claims 1-8 and 10-22 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 4 is objected to because of the following informalities:  “an addressee” has already been defined in independent claim 1.  Examiner suggests amending to “the addressee”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: a claim can only depend on a preceding claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Santosh et al. (US PGPUB No. 2014/0075580) [hereinafter “Santosh”] in view of Efrati et al. (US PGPUB No. 2015/0024720) [hereinafter “Efrati”].

As per claim 1, Santosh teaches an address retrieval system, comprising: a processor comprising: a request module configured to receive a request for a physical address of a addressee, the request including at least a piece of personally identifiable information associated with the addressee (Abstract, request for physical address associated with identifier of a person or entity see [0044]); a query module configured to generate a query based on the request (Abstract, request is processed to a data storage system query), and a privacy policy of a user device of the addressee, the privacy policy being configurable by the addressee and having one or more permissions related to allowing or limiting transmission of the physical address of the addressee ([0058], receiver programs his or her own preferred privacy and permission settings with respect to all personal information including physical address – see also Abstract using permissions settings to determine whether to release physical address), and apply the privacy policy to at least one of the query or a transmission of the physical address of the addressee transmitted in response to the query (Abstract, permission settings as to whether to provide physical address); and a storage device including addressee information, the addressee information including a physical address-personally identifiable information correlation ([0014], association made between personal identifier, physical address, and other personally identifiable information including SMS address OR email address), the storage device configured to receive the query and to allow transmission of or limit transmission of the physical address associated with the personally identifiable information of the query based on the applied privacy policy (Abstract, applying permission settings to allow transmission of physical address).
	Santosh does not explicitly teach retrieve a privacy policy from a user device of the addressee. Efrati teaches retrieve a privacy policy from a user device of the addressee ([0007], privacy policy settings set at the user device profile retrieved and sent to central system see Fig. 1 – end user device profile).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Santosh with the teachings of Efrati, retrieve a privacy policy from a user device of the addressee, to synchronize privacy policy settings located at the user device with a centralized address retrieval privacy system.

As per claim 2, the combination of Santosh and Efrati teaches the address retrieval system of claim 1, wherein the privacy module is further configured to cause a notification of the request to be sent to the addressee (Santosh; [0046], sending a message via communication protocol to receiver when request for physical address is made).

As per claim 3, the combination of Santosh and Efrati teaches the address retrieval system of claim 2, wherein the notification includes a selectable input that, when selected, communicates a permission to the privacy module to allow the transmission of the physical address information of the addressee ([0046], sending an email to the receiver requesting permission to release physical address).

As per claim 5, the combination of Santosh and Efrati teaches the address retrieval system of claim 6, wherein the privacy policy causes the address retrieval system to transmit the physical address to the party other than the requestor (Santosh; [0046], not providing physical address to original requester, sender, and only to the user).

As per claim 6, the combination of Santosh and Efrati teaches the address retrieval system of claim 1, wherein the physical address is transmitted to a party other than a requestor requesting the physical address of the addressee (Santosh; [0046], not providing physical address to original requester, sender, and only to another user).

As per claim 10, the combination of Santosh and Efrati teaches the address retrieval system of claim 1, wherein the privacy policy is one of a plurality of privacy policies, and wherein the storage device further comprises a privacy policy database configured to store the plurality of privacy policies, and wherein the privacy policy is configured to be retrieved from the plurality of privacy policies based on at least one of the request or query (Santosh; [0016], data storage systems stores one or more permission settings which are retrieved based on a request for physical address).

As per claim 11, the combination of Santosh and Efrati teaches the address retrieval system of claim 1, wherein the privacy policy is one of a plurality of privacy policies and the privacy policy is configured to be retrieved from the plurality of privacy policies based at least on one of the request or query (Santosh; [0016], data storage system stores a plurality of permission settings defining various situations which the physical address can be released).

As per claim 12, the combination of Santosh and Efrati teaches a method of address retrieval, comprising: receiving a request for a physical address of an addressee, the request including personally identifiable information associated with the addressee (Abstract, request for physical address associated with identifier of a person or entity see [0044]); querying a storage device for the physical address of the addressee based on the personally identifiable information of the request (Abstract, request is processed to a data storage system query); acquiring, from the storage device, the physical address ([0021], acquiring physical address from data storage) (Examiner note: to expedite prosecution, Examiner suggests amending the claims to make retrieval of policy in response to the acquiring of the physical address, it is currently optional); in response to one or both of acquiring the physical address and querying the network node for the physical address, a privacy policy from a user device of the addressee, the privacy policy being configurable by the addressee and having one or more permissions related to allowing or limiting transmission of the physical address of the addressee ([0058], receiver programs his or her own preferred privacy and permission settings with respect to all personal information including physical address – see also Abstract using permissions settings to determine whether to release physical address) and applying the privacy policy to one of the acquired physical address or the query (Abstract, permission settings as to whether to provide physical address), the privacy policy configured to at least one of allow, limit or deny a transmission of the physical address ([0021], in response to receiving request for physical address, pulling up permission settings when request) (Claim interpretation - Examiner notes that responding to acquiring the physical address is not required by claim language).
Santosh does not explicitly teach retrieving a privacy policy from a user device of the addressee. Efrati teaches retrieving a privacy policy from a user device of the addressee ([0007], privacy policy settings set at the user device profile retrieved and sent to central system see Fig. 1 – end user device profile).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Santosh with the teachings of Efrati, retrieving a privacy policy from a user device of the addressee, to synchronize privacy policy settings located at the user device with a centralized address retrieval privacy system.

As per claim 13, the combination of Santosh and Efrati teaches the method of claim 12, further comprising transmitting a notification of the request to the addressee based on the privacy policy (Santosh; [0046], sending an email to the receiver requesting permission to release physical address).

As per claim 14, the combination of Santosh and Efrati teaches the method of claim 13, wherein the notification is transmitted based on the retrieval of the privacy policy and prior to the applying the privacy policy (Santosh; [0046], sending an email to the receiver requesting information based on the permission settings and applying the permission response afterwards).

As per claim 15, the combination of Santosh and Efrati teaches the method of claim 13, wherein the notification includes a selectable confirmation configured to allow the transmission of the physical address (Santosh; [0046], selecting to confirm or deny via a communication protocol request for physical address see [0014]), and wherein the one or both of the transmitting or limiting the transmission of, respectively, the physical address occurs in response to the receiving the selectable confirmation to allow transmission of the physical address (Santosh; [0046], sending an email to the receiver requesting information based on the permission settings and applying the permission response afterwards).

As per claim 16, the combination of Santosh and Efrati teaches the method of claim 13, wherein the notification includes an ability to establish a communication session between a first user device of the addressee and a second user device of a requester that supplied the request, the communication session configured to allow the addressee and the requester to communicate (Santosh; [0042] and [0046], notification is an SMS or email which has a return address for establishing a chat session or email thread).

As per claim 17, the combination of Santosh and Efrati teaches the method of claim 13, wherein the notification includes the acquired physical address, and further comprising allowing the addressee to modify the acquired physical address before the physical address is transmitted (Santosh; [0079], receiver allowed to modify physical address before providing to other users).

As per claim 18, the combination of Santosh and Efrati teaches the method of claim 12, further comprising verifying, based on the privacy policy, that a requester associated with the request and the addressee are both contacts associated with at least one of a requester user device or an addressee user device (Santosh; [0049], verifying sender and receiver are family or friend on social media platform which run on their devices) see also (Santosh; [0079], verifying contacts in address book before sending physical address).

As per claim 19, the combination of Santosh and Efrati teaches the method of claim 12, wherein transmitting the physical address includes transmitting the physical address to a user device associated with the requester (Santosh; [0087], sender and user controllers are implemented as devices).

As per claim 20, the combination of Santosh and Efrati teaches the method of claim 12, wherein transmitting the physical address includes transmitting the physical address to a third party based at least on one of the request or the privacy policy (Santosh; [0079], sending physical address to multiple 3rd parties based on permission settings restricting sharing to address book).

As per claim 21, the combination of Santosh and Efrati teaches the address retrieval system of claim 1, wherein the addressee is a subscriber of a service provider network including the processor and the storage device (Santosh; [0050], addressee/receiver registers self and email address with the address exchange server).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Santosh and Efrati in view of Kushner et al. (US PGPUB No. 2016/0125358) [hereinafter “Kushner”].

As per claim 7, the combination of Santosh and Efrati teaches the address retrieval system of claim 1.
The combination of Santosh and Efrati does not explicitly teach wherein the storage device is on or in communication with a first network and does not include the physical address of the addressee, and wherein the query includes at least one of a permission or encoding configured to allow the query to be provided to a second network having the physical address of the addressee and to cause the physical address of the addressee to be one of transmitted by or retrieved from the second network.  Kushner teaches wherein the storage device is on or in communication with a first network and does not include the physical address of the addressee, and wherein the query includes at least one of a permission or encoding configured to allow the query to be provided to a second network having the physical address of the addressee and to cause the physical address of the addressee to be one of transmitted by or retrieved from the second network ([0021], wherein the data transfer is made across networks which includes obtaining a recipient’s physical address see [0023]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Santosh and Efrati with the teachings of Kushner, wherein the storage device is on or in communication with a first network and does not include the physical address of the addressee, and wherein the query includes at least one of a permission or encoding configured to allow the query to be provided to a second network having the physical address of the addressee and to cause the physical address of the addressee to be one of transmitted by or retrieved from the second network, to reach a wider user and subscriber base.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Santosh and Efrati in view of Evensen et al. (US Patent No. 7,054,615) [hereinafter “Evensen”].

As per claim 8, the combination of Santosh and Efrati teaches the address retrieval system of claim 1.
The combination of Santosh and Efrati does not explicitly teach wherein the storage device is a network node, the network node being a Home Subscriber Server (HSS).  Evensen teaches wherein the storage device is a network node, the network node being a Home Subscriber Server (HSS) (Abstract, home subscriber server storing and deciding whether to release location information of mobile user).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Santosh and Efrati with the teachings of Evensen, wherein the storage device is a network node, the network node being a Home Subscriber Server (HSS), to use a commonly used structure in network communications to store physical address information.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-11 under 35 U.S.C. 101 have been fully considered and are persuasive. Accordingly, the rejections are withdrawn.

Applicant's arguments with respect to the rejection of claims 1-8 and 10-22 under 35 U.S.C. 102 and 103 have been fully considered but are not persuasive. The new amendments have not fully incorporated the substance of canceled claim 9, i.e. the substance of claim 4. Claims 4 and 22 which recite similar subject matter have been indicated as allowable. No further arguments have been presented. Examiner notes due to the new amendments, a new prior art reference has been introduced, Efrati.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hariri et al. (US PGPUB No. 2008/0147435) discloses establishing a communication session based on permissions settings. Yamamoto et al. (US PGPUB No. 2014/0223511) discusses registering MAC addresses and setting authentication and permission rules. Zugenmaier et al. ("Privacy in Electronic Communications", IEEE, doi: 10.1002/9780470099742.ch24, 2007, pp.419-440) and Alshehri et al. ("A Holistic Framework for Enhancing Privacy Awareness", IEEE, doi: 10.1109/NCG.2018.8592972, 2018, pp. 1-6) discloses privacy over networks using registration.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        May 5, 2021